Exhibit 10.3
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”), dated as of
___, 2008 (the “Effective Date”) by and between Centennial Communications Corp.,
a Delaware corporation (the “Company”), and [___] (the “Executive”).
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company and its affiliated companies will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control of the Company. The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by the circumstances surrounding a Change in Control and to
encourage the Executive’s full attention and dedication to the Company and its
affiliated companies currently and in the event of any Change in Control (and,
under certain circumstances, in the event of the termination or abandonment of a
Change in Control transaction), and to provide the Executive with compensation
and benefits arrangements that ensure that the reasonable expectations of the
Executive will be satisfied and that are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement. Capitalized terms not otherwise
defined in this Agreement shall have the meaning set forth in Appendix A.
     1. Term. The “Term” of this Agreement is the period commencing on the
Effective Date and ending on the third anniversary thereof; provided, however,
that commencing on the second anniversary of the Effective Date, and on each
annual anniversary thereof (such date and each annual anniversary thereof shall
be hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Term shall be automatically extended by 12 additional months, unless at
least one hundred twenty (120) days prior to the Renewal Date the Company or the
Executive shall give written notice to the other party that the Term shall not
be so extended. In the event a Change in Control occurs during the Term, the
Term shall be further extended until the end of the Employment Period. Following
a Change in Control that occurs during the Term and extending until the end of
the Employment Period, this Agreement shall exclusively apply with respect to
any termination of Executive’s employment and/or any other subject matter
described herein, and in the event of any conflict between the provisions of
this Agreement and any other similar agreement between the Executive and the
Company, the provisions of this Agreement shall apply.
     2. Employment Period. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to continue the Executive in its employ for
the period commencing on the first date on which a Change in Control occurs
during the Term and ending on the second anniversary of such date (the
“Employment Period”).
     3. Termination of Employment.
          (a) Termination. The Executive’s employment during the Employment
Period (i) shall automatically be terminated upon the Executive’s death,
(ii) may be terminated by the Company due to the Executive’s Disability,
(iii) may be terminated by the Company with or without Cause and (iv) may be
terminated by the Executive with or without Good Reason.

 



--------------------------------------------------------------------------------



 



          (b) Qualifying Termination. Subject to Section 5, if and only if the
Executive is terminated during the Employment Period (i) by the Company for any
reason other than (A) for Cause, (B) due to the Executive’s Disability, or
(C) Executive’s death or (ii) by the Executive for Good Reason (collectively, a
“Qualifying Termination”), the Executive shall be entitled to the payments and
benefits described in Section 4.
          (c) Disability. The Company may terminate the Executive’s employment
during the Employment Period due to the Executive’s Disability. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period, it may give to the Executive written notice in
accordance with Section 13(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”).
          (d) Notice of Termination. Any termination of the Executive (other
than due to the Executive’s death) during the Employment Period by the Company
or by the Executive shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 13(b).
     4. Obligations of the Company upon a Qualifying Termination: If the
Executive’s employment is terminated in a Qualifying Termination described in
Section 3(b), the Company shall provide the following payments and benefits:
          (a) Subject to Section 4(g), the Company shall pay to the Executive in
a lump sum in cash the aggregate of the following amounts:

  i.   an amount equal to the product of (1) the Severance Multiplier, and
(2) the sum of (x) the Executive’s Base Salary and (y) the Executive’s Target
Bonus;     ii.   an amount equal to the product of (1) Executive’s Target Bonus
for the bonus period that includes the Date of Termination and (2) a fraction,
the numerator of which is the number of days in the bonus period during which
Executive was employed by the Company and the denominator of which is the total
number of days in such bonus period;

provided, however, that such amount shall be paid in lieu of, and the Executive
hereby waives the right to receive, any other amount of severance relating to
salary or bonus continuation to be received by the Executive upon termination of
employment of the Executive under any severance plan, policy or arrangement of,
including any employment contract with, the Company or its subsidiaries. The
payments required under this Section 4(a) shall be made within the sixty
(60) day period following the Executive’s Date of Termination; provided that if
a new calendar year commences during this period, the payment shall be made no
earlier than January 2 of such new calendar year.

2



--------------------------------------------------------------------------------



 



          (b) With respect to outstanding equity awards, including, without
limitation, stock options and restricted stock, other than performance-based
equity awards (the “Equity Awards”):

  i.   all such outstanding Equity Awards granted to the Executive shall
automatically become fully vested and, to the extent applicable, exercisable and
the restrictions, deferral limitations, and forfeiture conditions applicable to
any Equity Award shall lapse and such award shall be deemed fully vested; and  
  ii.   each such Equity Award that is an option, stock appreciation right,
and/or other outstanding award in the nature of a right that may be exercised
(whether or not previously vested) held by the Executive as of the Date of
Termination shall remain exercisable until the earlier of (i) the expiration of
the original term of such right (without giving effect to any early termination
thereof); (ii) the date that is one year after the Date of Termination; and
(iii) in the case of rights granted prior to the date hereof, the last day the
period of exercisability may be extended without violation of Section 409A of
the Code; and

          (c) The Company shall continue to provide the Executive with life
insurance and medical and health insurance coverage at levels and costs
comparable to those in effect prior to such termination for a period from the
date of such termination to the earlier to occur of (x) the date which is [___]
months after such termination and (y) the date upon which the Executive is
actually receiving similar benefits through Executive’s employment with another
employer;
          (d) The Company shall pay the Executive in a cash lump sum $10,000 in
respect of tax and financial planning services;
          (e) The Company shall reimburse the Executive for the actual and
documented cost of any outplacement, incurred by the Executive for a period of
one year following the Date of Termination, with such total costs not to exceed
$10,000 and
          (f) To the extent not previously paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive pursuant to
this Agreement or otherwise under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies (excluding
severance or termination plans, employment agreements, policies and
arrangements).
          (g) As a condition to receiving any payments or benefits pursuant to
this Section 4, within 45 days of the Date of Termination, the Executive shall
be required to execute and deliver, and any applicable revocation period shall
be required to have expired with respect to, a release agreement in the form
attached as Appendix B (the “Release”).
     5. Anticipatory Termination.

3



--------------------------------------------------------------------------------



 



          (a) An “Anticipatory Termination” occurs if during the nine-month
period prior to a Change in Control either:

   i.   (1) the Company terminates the Executive’s employment other than (A) for
Cause, (B) due to the Executive’s Disability, or (C) due to Executive’s death,
(2) it is reasonably demonstrated by the Executive that such termination of
employment (x) was at the request or instruction of a Person who has entered
into a definitive agreement with the Company the consummation of which would
constitute a Change in Control or (y) was otherwise in connection with, or in
anticipation of, a Change in Control, and (3) a Change in Control occurs; or    
 ii.   (1) an event occurs that would have constituted Good Reason if the date
on which a Change in Control occurs was deemed to be the date immediately prior
to the date of such event and the Executive terminated his employment subsequent
to such event, (2) the Executive can reasonably demonstrate that such Good
Reason event (x) was at the request or instruction of a Person who has entered
into a definitive agreement with the Company the consummation of which would
constitute a Change in Control or (y) was otherwise in connection with, or in
anticipation of, a Change in Control, and (3) a Change in Control occurs.

          (b) If the Executive has reason to believe that an Anticipatory
Termination may have occurred, he shall provide a notice setting forth such
belief in accordance with Section 13(b) of this Agreement within 30 days after a
Change in Control has occurred. In the event of an Anticipatory Termination, the
Executive shall be entitled to (A) the payments specified in Sections 4(a),
4(d), and 4(e) (in each case reduced by any comparable amounts previously paid
and required to be paid in the future pursuant to any other severance plan,
program or arrangement), (B) the benefits specified in Section 4(c) (to the
extent not previously provided) (or the after-tax equivalent thereof to the
extent that such benefits cannot be provided), (C) to the extent that the
Executive has outstanding any Equity Awards, the provisions of Section 4(b)
shall apply to them, and (D) in respect of any Equity Awards that were forfeited
by the Executive as a result of his termination of employment but would have
vested had Section 4(b) applied, such awards shall be reinstated (or if the
Company determines not to reinstate them, the Executive shall be paid in cash
the intrinsic value of such award as of the Change in Control). For the purposes
of the provisions of Section 4 referenced in this Section 5, the Executive’s
Date of Termination shall be deemed to be his last date of employment by the
Company.
          (c) If the Executive is receiving severance or termination benefits at
the time of a Change in Control (the “Previous Benefits”) and the Executive
becomes entitled to benefits under this Section 5 upon the occurrence of a
Change in Control, the balance of the Previous Benefits shall continue to be
paid in accordance with their terms and the incremental benefits to be provided
under this Section 5 shall be paid in accordance with Sections 4(a), 4(d) and
4(e) as applicable. Subject to the final sentence of this Section 5(c), any
incremental benefits to be provided under clauses (A), (C) or (D) of
Section 5(b) shall be paid during the 60 day period following the Change in
Control; provided that if a new calendar year commences during this

4



--------------------------------------------------------------------------------



 



period, such payments shall be made no earlier than January 2 of such new
calendar year. By way of example, if the Executive was entitled to continuation
of his Base Salary for one year upon his previous termination of employment and
he subsequently becomes entitled to the benefits described in Section 4(a) upon
a Change in Control pursuant to this Section 5, he shall continue to receive his
Base Salary for the balance of the year and the benefits provided under
Section 4(a), reduced by an amount equal to the Executive’s Base Salary, shall
be paid in accordance with this Section 5. For the sake of clarity, any benefits
or payments to be provided upon an Anticipatory Termination shall be reduced by
the value of similar severance or termination benefits paid or payable in
connection with the Executive’s termination of employment. As a condition to
receiving any payments or benefits pursuant to Section 5, within 60 days of the
Change in Control, the Executive shall be required to execute and deliver, and
any applicable revocation period shall be required to have expired with respect
to the Release.
     6. Other Terminations. In the event the Executive’s employment is
terminated during the Employment Period other than in a manner described in
Sections 3(b) or Section 5, the Executive (or, as applicable, the Executive’s
estate or designated beneficiaries) shall be entitled to receive the Executive’s
annual base salary through the Date of Termination to the extent not theretofore
paid and all other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any plan, program, policy or practice
or contract or agreement of the Company and its affiliated companies.
     7. Section 409A. Notwithstanding the timing of the payments pursuant to
this Agreement, to the extent required to avoid application of any penalty tax
imposed under Section 409A of the Code with respect to any payment required to
be made hereunder during the six months period following the Executive’s
“separation of service,” as such term is defined for purposes of Code
Section 409A, (i) the payment will not be made to the Executive and instead will
be made, at the election of the Company, either to a trust in compliance with
Rev. Proc. 92-64 or an escrow account established to fund such payments
(provided that such funds shall be at all times subject to the creditors of the
Company and its affiliates) and (ii) the payment will be paid to the Executive
on the earlier of the six-month anniversary of Date of Termination or the
Executive’s death or disability (within the meaning of Section 409A of the
Code). Similarly, to the extent the Executive would otherwise be entitled to any
benefit (other than a cash payment) during the six months beginning on the Date
of Termination that would be subject to the additional tax under Section 409A of
the Code, the benefit will be delayed and will begin being provided on the
earlier of the six-month anniversary of the Date of Termination or the
Executive’s death or disability (within the meaning of Section 409A of the
Code). The Company will establish the trust or escrow account, as applicable, no
later than ten days after the Executive’s Date of Termination. It is the
intention of the parties that the payments and benefits to which the Executive
could become entitled in connection with termination of employment under this
Agreement comply with Section 409A of the Code. In the event that the parties
determine that any such benefit or right does not so comply, they will negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and the Company and its affiliates).
     8. Non-exclusivity of Rights. Except as otherwise expressly provided for in
this Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future

5



--------------------------------------------------------------------------------



 



participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
     9. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, except as otherwise
expressly provided for in this Agreement, such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to
pay, during Executive’s lifetime and to the fullest extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur at all stages
of proceedings, including, without limitation, preparation and appellate review,
as a result of any contest (regardless of whether formal legal proceedings are
ever commenced and regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided that no such payment shall be
payable with respect to any frivolous claim or claim asserted by the Executive
in bad faith.
     10. Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding and except as set forth below, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 10) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 10, if it shall be determined that the Executive is
entitled to the Gross-Up Payment, but that the parachute value of all Payments,
as determined in accordance with Section 280G of the Code, does not exceed 110%
of the amount that is $1.00 less than three times the Executive’s base amount,
as defined in Code Section 280G (the “Safe Harbor Amount”), then no Gross-Up
Payment shall be made to the Executive and, if the Executive would receive a
larger amount of Payments on an after tax basis, the amounts payable or provided
under this Agreement shall be reduced so that the parachute value of all
Payments, in the aggregate, equals the Safe

6



--------------------------------------------------------------------------------



 



Harbor Amount. In the event that amounts payable or provided under this
Agreement are reduced so that the parachute value of all Payments, in the
aggregate, equals the Safe Harbor Amount, the amount of any cash Payment due to
Executive shall be reduced first.
          (b) All determinations required to be made under this Section 10,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent, certified public
accounting firm or such other certified public accounting firm as may be
designated by the Executive and shall be reasonably acceptable to the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 10, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination, but in any event no later
than the end of the Executive’s taxable year next following the taxable year in
which the Executive remits the related taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.
     11. Certain Covenants
         (a) Confidential Information; Return of Company Documents and Property.

  i.   Executive acknowledges that Executive’s employment hereunder will
necessarily involve Executive’s understanding of and access to certain trade
secrets and confidential information pertaining to the businesses and activities
of the Company and its Subsidiaries. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement) (collectively “Confidential Information”). After termination for any
reason of the Executive’s employment with the Company, the Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any Confidential Information to
anyone other than the Company and those designated by it.     ii.   Upon
termination of Executive’s employment with the Company whether by reason of the
termination or expiration of this Agreement, the Executive shall return to the
Company (i) all documents within Executive’s possession, custody, or control
relating to the business and affairs of the Company, or its products or
customers; and (ii) all other Company property within Executive’s possession,
custody, or control

7



--------------------------------------------------------------------------------



 



      including, but not limited to, credit cards issued to Executive by the
Company, office keys or card keys, office passes or badges, office equipment,
supplies, facsimile machines, copiers, computers and peripheral equipment,
answering machines, or any other property or equipment furnished to Executive or
paid for by the Company.

          (b) Non-Solicitation. During the Term and the Employment Period, and
extending for a period of [___] months (the “Restricted Period”), Executive will
not directly or indirectly, and will not assist directly or indirectly any other
Person to (A) hire or engage in any capacity any employee of the Company or any
of its subsidiaries (or any person who was an employee of the Company or any of
its affiliates within twelve (12) months of the date such hiring or engagement
occurs) or solicit or seek to persuade any employee of the Company or any of its
subsidiaries to discontinue such employment, or (B) solicit or encourage any
independent contractor providing services to the Company or any of its
subsidiaries to terminate or diminish its relationship with them.
          (c) Non-Disparagement. During the Restricted Period, Executive agrees
not to make any public statement that is intended to or could reasonably be
expected to disparage the Company or its affiliates or any of their products,
services, shareholders, directors, officers or employees.
          (d) Trade Secrets and Intellectual Property.

   i.   The Executive hereby agrees that all inventions (whether or not
patentable or reduced to practice), patents, innovations, improvements,
developments, works of authorship, copyrights, materials, documents and all
other intellectual property and work product (including, without limitation,
software, code, databases, systems, applications, methods, designs, analyses,
drawings, reports, presentations, research, textual works, content, artwork,
graphics or audiovisual materials) that relate to the Company or any of its
subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and that are authored, conceived,
invented, designed, developed, made, or otherwise created, or contributed to, by
the Executive while employed by the Company or any of its subsidiaries (as
applicable) (whether before or after the date hereof) (collectively, “Work
Product”) belong to and are the property of the Company and its subsidiaries,
and hereby irrevocably assigns, transfers and conveys, to the extent permitted
by applicable law, all right, title and interest in and to all Work Product
(including, without limitation, all intellectual property rights therein and
thereto on a worldwide basis) (including, without limitation, rights under
patent, copyright, trademark, trade secret, unfair competition and related laws)
to the Company (to the extent all right, title and interest does not
automatically under applicable law vest originally in the Company or one of its
subsidiaries, as applicable), and waives any moral rights therein to the fullest
extent permitted under applicable law. The Executive will promptly disclose such
Work Product to the Company and execute such

8



--------------------------------------------------------------------------------



 



      documents and perform all other actions as may be reasonably requested by
the Company (whether during or after the Executive’s employment with the Company
or its subsidiary (as applicable)) to establish and confirm the Company or its
subsidiary’s ownership of such Work Product (including, without limitation,
assignments, consents, powers of attorney and other instruments) and to assist
the Company and its subsidiaries in validating, effectuating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
its rights hereunder.      ii.   If required by any applicable law in the United
States, the requirements set forth in Section 11(d) of this Agreement shall not
apply to an invention that the Executive develops entirely on his or her own
time without using the Company’s equipment, supplies, facilities, or trade
secret information except for those inventions that either: (i) relate at the
time of conception or reduction to practice of the invention to the Company’s or
any of its subsidiaries’ business, or actual or demonstrably anticipated
research or development of the Company or any of its subsidiaries; or (ii)
result from any work performed by the Executive for the Company or any of its
subsidiaries.

          (e) Upon the receipt of reasonable notice from the Company (including
outside counsel), the Executive agrees that while employed by the Company and
thereafter, the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, its affiliates and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
the Company and its affiliates in the prosecution of any claims that may be made
by the Company or its affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company. The Executive agrees
to promptly inform the Company if the Executive becomes aware of any lawsuits
involving such claims that may be filed or threatened against the Company or its
affiliates. The Executive also agrees to promptly inform the Company (to the
extent that the Executive is legally permitted to do so) if the Executive is
asked to assist in any investigation of the Company or its affiliates (or their
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company or its affiliates with respect to such investigation,
and shall not do so unless legally required. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Executive in accordance
with the Company’s expense reimbursement policy in effect from time to time for
all reasonable out-of-pocket travel, duplicating or telephonic expenses incurred
by the Executive in complying with this Section 11(e).
          (f) In signing this Agreement, Executive gives the Company assurance
that Executive has carefully read and considered all the terms and conditions of
this Section 11. Executive agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its affiliates and their
trade secrets and Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is

9



--------------------------------------------------------------------------------



 



bound by the restraints. Executive acknowledges that each of these covenants has
a unique, very substantial and immeasurable value to the Company and its
affiliates, that Executive has sufficient assets and skills to provide a
livelihood while such covenants remain in force and that, as a result of the
foregoing, in the event that Executive breaches such covenants, monetary damages
would be an insufficient remedy for the Company and equitable enforcement of the
covenant would be proper. Executive therefore agrees that the Company, in
addition to any other remedies available to it, will be entitled to preliminary
and permanent injunctive relief against any breach by Executive of any of those
covenants, without the necessity of showing actual monetary damages or the
posting of a bond or other security. Executive and the Company further agree
that, in the event that any provision of this Section 11 is determined by any
court of competent jurisdiction to be unenforceable, that provision will be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Executive further covenants that Executive will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 11. It is also agreed that each of the Company’s affiliates will have
the right to enforce all of Executive’s obligations to that affiliate under this
Section 11.
     12. Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company may assign the
agreement to any acquirer involved in a transaction that constitutes a Change in
Control under clause (f) of the definition of Change in Control in this
Agreement. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
     13. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

10



--------------------------------------------------------------------------------



 



          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive (see address on signature page hereto):
If to the Company:
Centennial Communications Corp
3349 Route 138
Wall, NJ 07719
Tel: 732-556-2200
Fax: 732-556-2245
Attn: General Counsel [Chief Executive Officer]
or such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
          (f) The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, prior to the Effective Date, may be terminated by either the Executive or
the Company at any time.
          (g) The Executive and the Company agree that any claim or dispute that
may arise between them relating to this Agreement or the termination of the
Executive’s employment with the Company (including any claim of constructive
termination) shall be determined exclusively by final and binding arbitration.
The arbitration proceeding will be conducted at a place selected by the Company
and before a single arbitrator under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The demand for
arbitration must be submitted within one year of the Date of Termination,
provided, however,

11



--------------------------------------------------------------------------------



 



that no demand for arbitration may be made until thirty (30) days after a
written notice, stating with particularity the nature of the claim or dispute,
has first been forwarded by certified mail to the opposing party. The
arbitration proceeding shall be private and all information disclosed in the
course of the arbitration, as well as the arbitration award, shall be treated as
confidential by the parties. The award of the arbitrator shall be final and
binding upon the Executive and the Company and judgment upon the award rendered
may be entered in any court having jurisdiction. Each of the parties hereto
expressly waives any right to trial by jury.
     The claims or disputes that are subject to this arbitration provision
include, but are not limited to, any claim of discriminatory discharge,
retaliatory discharge or wrongful discharge under any state, federal or foreign
statute, breach of contract, lost wages, emotional distress, claims under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, Executive Retirement Income Security of 1974, as amended, the Family and
Medical Leave Act, the Equal Pay Act of 1963, claims of unjustified dismissal
(Law 80 of May 30, 1976), discrimination on account of sex, religion, race, age,
political ideas, social condition or origin, national origin, disability or any
other reason, any common law claims, including, but not limited to, claims for
wrongful discharge, public policy claims, claims for breach of an express or
implied contract, claims for breach of an implied covenant of good faith and
fair dealing, intentional and/or negligent infliction of emotional distress,
defamation or damage to name or reputation, invasion of privacy, and tortious
interference with contract or prospective economic advantage. By agreeing to
submit these claims to arbitration, the Executive is giving up any right to a
jury trial or court trial with regard to these claims or disputes.
     Nothing in this section concerning arbitration shall prevent the Company
from seeking equitable remedies in court for purposes of enforcing the
performance of, or enjoining the breach of, any provisions of Section 11. For
this limited purpose, the Executive hereby agrees to submit to personal
jurisdiction in any court in the state in which the Executive was last employed
by Company.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

            [EXECUTIVE]
      By:         Name:         Address:
Tel:
Fax:        CENTENNIAL COMMUNICATIONS CORP.
      By:         Name:         Title:        

13



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     1. “Base Salary” means the greater of the Executive’s annual base salary in
effect immediately prior to (a) the Change in Control and (b) the Executive’s
Date of Termination.
     2. “Cause” shall mean termination upon:
     (a) The willful and continued failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties;
     (b) The willful engaging by Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise;
     (c) The repeated or illegal use of alcohol or drugs materially affecting
Executive’s performance; or
     (d) Conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude.
     For purposes of this definition, no act, or failure to act, on Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that the Executive’s action or
omission was in the best interest of the Company. The Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
the Executive was guilty of conduct set forth above and specifying the
particulars thereof in detail.
     3. “Change in Control” shall mean the first (and only the first) to occur
of the following:
     (a) The acquisition or receipt in any manner, by any person (as defined for
purposes of the Securities Exchange Act of 1934 (the “Exchange Act”) or any
group of persons acting in concert, of direct or indirect beneficial ownership
(as defined for purposes of the Exchange Act) of fifty percent (50%) or more of
the combined voting securities ordinarily having the right to vote for the
election of directors of the Company; provided that the following shall not
constitute a Change in Control: (i) any acquisition of securities by the Company
or any of its affiliates; (ii) any acquisition of securities by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its affiliates; or (iii) any acquisition of securities by Welsh Carson and/or
one or more affiliates of Welsh Carson;

14



--------------------------------------------------------------------------------



 



     (b) A change in the constituency of the Board with the result that
individuals (the “Incumbent Directors”) who are members of the Board as of the
Effective Date cease for any reason to constitute at least a majority of the
Board; provided that any individual who is elected to the Board after the
Effective Date (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) and whose nomination for election was approved by a majority of the
Incumbent Directors shall be considered an Incumbent Director beginning on the
date of his or her election to the Board;
     (c) Consummation of a merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent thereof) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or parent thereof immediately
after such merger, consolidation, or reorganization; provided that any such
transaction shall not constitute a Change of Control if after consummation of
such transaction, Welsh Carson or an affiliate of Welsh Carson beneficially owns
the greatest percentage of the voting power represented by the voting securities
of the Company or such surviving entity or parent thereof;
     (d) The shareholders of the Company approve a compete liquidation or
dissolution of the Company;
     (e) A sale, exchange or other disposition or transfer of all or
substantially all of the Company’s business or assets, other than pursuant to a
spin-off or comparable transaction in which the transferee is controlled by the
Company, its existing stockholders immediately prior to such transfer or Welsh
Carson or an affiliate of Welsh Carson; or
     (f) A sale or disposition to a third party of all or substantially all of
either the Company’s Puerto Rico business or U.S. business will be considered to
be a Change of Control with respect to the Executive if he is then directly
assigned to that business (i.e., a sale of the Puerto Rico business would not be
a Change in Control if Executive was then assigned to the Company’s New Jersey
headquarters or to the Company’s U.S. business unless it constituted a sale of
all or substantially all of the Company’s assets under clause (e), above).
Notwithstanding the foregoing, (i) the exclusion of transactions involving Welsh
Carson from the definition of Change in Control shall cease to apply (and shall
not apply in the future) when Welsh Carson no longer owns any equity interest in
the Company (ii) and “affiliates of Welsh Carson” shall not include affiliates
who are natural persons.
     4. “Company” shall mean the Company as previously defined, any successor to
any of its businesses and/or assets that assumes or agrees to perform this
Agreement, by operation of law or otherwise.
     5. “Date of Termination” shall mean (a) if the Executive’s employment is
terminated by the Company for Cause, or by the Executive for any reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (b) if the Executive’s

15



--------------------------------------------------------------------------------



 



employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination, and (c) if the Executive’s employment is
terminated by reason of Disability, the Date of Termination shall be the
Disability Effective Date.
     6. “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).
     7. “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement), of any one of the
following acts by the Company, or failures by the Company to act, unless, in the
case of any act or failure to act described in paragraph (a), (d), (e), (f),
(g) or (h) below, such act or failure to act is corrected within the 20-day cure
period referred to below:
     (a) [the Executive’s title shall have been changed without his consent]
[the assignment to the Executive of any duties significantly inconsistent with
the Executive’s status as a senior officer of the Company] or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control other than any
such alteration primarily attributable to the fact that the Company may no
longer be a public company;
     (b) a reduction by the Company in the Executive’s annual base salary or
annual target bonus, in each case, as in effect on the date immediately prior to
the Change of Control or as the same may be increased from time to time;
     (c) the relocation of the Executive’s principal place of employment to a
location more than 25 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof);
     (d) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;
     (e) a reduction in the Executive’s annual grants of long-term compensation
awards that results in a material reduction in the Executive’s opportunity to
earn long-term compensation, determined after taking in to account all long-term
incentive awards granted to the Executive in connection with, or after, the
Change in Control;
     (f) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control unless an equitable arrangement

16



--------------------------------------------------------------------------------



 



has been made with respect to any material reduction in the value of any such
benefit, the taking of any other action by the Company which would directly or
indirectly materially reduce the value of any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change in Control unless an equitable arrangement has been made with respect
to any material reduction in the value of such benefits, or the failure by the
Company to provide the Executive with the number of paid vacation days to which
the Executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control;
     (g) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination; or
     (h) any material breach by the Company of any material term of this
Agreement.
To terminate for Good Reason, the Executive must give written notice within
60 days of the occurrence of the event purportedly constituting Good Reason and,
to the extent applicable, the Company shall have 20 days to cure such event. In
any event, the Executive’s Date of Termination must occur within the later of
90 days of the occurrence of the event constituting Good Reason or 30 days after
the expiration of any applicable cure period.
     8. “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity or a
governmental entity (or any department, agency, or political subdivision
thereof).
     9. “Notice of Termination” shall mean a written notice which (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (c) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination (which, except
in the case of a termination due to a Disability, date shall be not more than
fifteen days after the giving of such notice). The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstances
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.
     10. “Severance Multiplier” shall mean [___].
     11. “Target Bonus” means the greater of the Executive’s target annual bonus
in effect immediately prior to (a) the Change in Control and (b) the Executive’s
Date of Termination.
     12. “Welsh Carson” shall mean Welsh, Carson, Anderson & Stowe VIII, L.P.

17